Case: 21-1387    Document: 31    Page: 1     Filed: 01/25/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      APPLE INC.,
                       Appellant

                            v.

                MPH TECHNOLOGIES OY,
                         Appellee
                  ______________________

                        2021-1387
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00821.
                  ______________________

                 Decided: January 25, 2022
                  ______________________

     SETH W. LLOYD, Morrison & Foerster LLP, Washing-
 ton, DC, argued for appellant. Also represented by BRIAN
 ROBERT MATSUI, JOSEPH R. PALMORE, MICHAEL QIAN;
 RICHARD HUNG, San Francisco, CA; BITA RAHEBI, Los An-
 geles, CA.

    BRIAN ERIK HAAN, Lee Sheikh Megley & Haan LLC,
 Chicago, IL, argued for appellee. Also represented by
 ASHLEY E. LAVALLEY, CHRISTOPHER LEE, RICHARD BURNS
Case: 21-1387     Document: 31      Page: 2     Filed: 01/25/2022




 2                          APPLE INC.   v. MPH TECHNOLOGIES OY



 MEGLEY, JR.; JAMES CARMICHAEL, STEPHEN TERRY
 SCHREINER, Carmichael IP, PLLC, Tysons Corner, VA.
                ______________________

     Before LOURIE, HUGHES, and CUNNINGHAM, Circuit
                        Judges.
 LOURIE, Circuit Judge.
      Apple Inc. (“Apple”) appeals from the final written de-
 cision of the Patent Trial and Appeal Board (the “Board”)
 holding that Apple failed to demonstrate that claims 1–16
 of U.S. Patent 8,037,302 (the “’302 patent”) were unpatent-
 able. See Apple Inc. v. MPH Technologies Oy, No. IPR2019-
 00821, 2020 WL 5900607 (P.T.A.B. Oct. 5, 2020) (“Deci-
 sion”). For the reasons provided below, we affirm.
                         BACKGROUND
     MPH Technologies Oy (“MPH”) owns the ’302 patent,
 which relates to providing secure connections in telecom-
 munication networks. The specification explains that IP
 security protocols (“IPSec”) provide the capability to secure
 connections through encryption and authentication. ’302
 patent, col. 1 ll. 38–49. A security association is a relation-
 ship between a sender and receiver that offers security ser-
 vices to the traffic carried on it. Id. at col. 1 ll. 62–67. The
 specification states that IPSec was designed for use with
 hosts that are relatively static. Id. at col. 2 ll. 19–49. IP
 routing for telecommunication is based on fixed IP ad-
 dresses, so IPSec may not work well with mobile devices.
 Id. If a mobile host moves from one network to another, a
 time-consuming IPSec connection set up is required. Id.
 The patent discloses avoiding the need to set up an IPSec
 connection when a mobile terminal changes networks by
 relying on a security association that is already estab-
 lished. See, id., at col. 10 ll. 39–43; col. 10 ll. 51–56.
     Claim 1, the sole independent claim, reads as follows:
Case: 21-1387      Document: 31    Page: 3    Filed: 01/25/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                        3



     1. A method for ensuring secure forwarding of a
     message in a telecommunication network, compris-
     ing:
     providing a first terminal from which the message
     is sent and a second terminal to which the message
     is sent,
         a) establishing a first secure connection as
         being an active connection and extending
         between a first network address of the first
         terminal and an original network address
         of the second terminal, establishing a sec-
         ond secure connection extending between a
         second network address of the first termi-
         nal and the original network address of the
         second terminal,
         b) the first terminal changing from the first
         network address to the second network ad-
         dress,
         the first terminal checking whether the
         second secure connection already exists,
         and
         c) when the second secure connection al-
         ready exists, the second terminal register-
         ing the already established second secure
         connection as being the active connection
         without having to reestablish the second
         secure connection.
 ’302 patent, col. 12 ll. 15–34 (emphasis added).
     Apple filed a petition for inter partes review of
 claims 1–16 of the ’302 patent.        Apple argued that
 claims 1–13 and 16 would have been obvious over Int’l Pa-
 tent Pub. WO 01/54379 A1 (“Ahonen”) in view of U.S. Pa-
 tent 6,904,466 (“Ishiyama”). J.A. 38, 44. Apple also argued
 that claims 14 and 15 would have been obvious over
Case: 21-1387     Document: 31      Page: 4    Filed: 01/25/2022




 4                         APPLE INC.   v. MPH TECHNOLOGIES OY



 Ahonen and Ishiyama in view of a conference proceeding
 publication titled “Complete Computing” (“Gupta”). 1 Id. at
 45.
       The parties initially identified the term “establishing a
 . . . secure connection” for construction. Decision, 2020 WL
 5900607, at *4 (the “establishing limitation”). MPH sug-
 gested that the establishing limitation should be construed
 to require forming or creating a new secure connection, and
 Apple agreed. Id.; J.A. 320. Specifically, Apple stated that
 the parties agreed on the claim construction for the estab-
 lishing limitation but disputed its application to the prior
 art references. J.A. 319–20.
      Although Apple agreed to MPH’s proposal, MPH noted
 the possibility that construction of the establishing limita-
 tion was still in dispute. Specifically, MPH argued that es-
 tablishing a security association does not include
 modifying or activating a security association. J.A. 352–
 61. During the hearing on July 17, 2020, the Board asked
 Apple to explain its position regarding construction of the
 establishing limitation. Apple’s counsel reaffirmed its be-
 lief that the plain and ordinary meaning, “forming or cre-
 ating a new secure connection,” should apply. J.A. 416–17.
 The Board thus construed “establishing a . . . secure con-
 nection” as meaning “forming or creating a new secure con-
 nection.” Decision, 2020 WL 5900607, at *4.
     The Board’s determination regarding obviousness
 hinged on whether Ahonen taught the establishing limita-
 tion. Id. at *6, *9. During its analysis, the Board stated
 that the establishing limitation has two requirements:
 “that the secure connection is established (i) as ‘extending
 between a first network address of the first terminal and



     1   Vipul Gupta, et al., Complete Computing,
 WWCA ’98 Proc. 2D Int’l Conf. on Worldwide Computing
 and Its Applications (Mar. 4–5, 1998).
Case: 21-1387      Document: 31      Page: 5     Filed: 01/25/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                             5



 an original network address of the second terminal’ and
 (ii) ‘as being an active connection.’” Id. at *6. “[T]he first
 requirement is met by ‘forming or creating a new secure
 connection’ between the claimed addresses.” Id. For the
 second requirement, the Board analyzed the ’302 patent
 and determined that “the claim language requires that
 when the first secure connection is established, it is regis-
 tered as being an active connection.” Id. The Board con-
 cluded that “a secure connection [is] established as an
 active connection (i.e., being available for immediate use
 when the secure connection is formed) [but] does not re-
 quire immediate use.” Id. at *7.
     The Board agreed with MPH that Ahonen fails to teach
 the establishing limitation. The Board determined that
 “Ahonen fails to teach that the first secure connection is
 registered as being an active connection when the first se-
 cure connection is formed.” Id. at *8. The Board explained
 that Ahonen teaches creating a security association during
 a preparations stage and that a remote mobile user may
 remotely activate the preexisting connection during a re-
 mote control stage. Id. Thus, when the Ahonen secure con-
 nection is formed, it is not active.
      In making this determination, the Board relied in part
 on Ahonen’s teachings about remote control flag operation.
 Ahonen explains that information about each of the secu-
 rity associations can include a remote control flag indicat-
 ing whether the security association has been activated by
 a mobile host from outside the intranet. Id. at *9 (citing
 ’302 patent, col. 15 ll. 15–16; col. 15 l. 31–col. 16 l. 2). A re-
 mote control flag is initially set to “Off” during the prepa-
 rations stage and is changed to “On” when remotely
 activated by a mobile user. Id. An “Off” flag means that
 the security association has not been activated by the re-
 mote control function. Id. The flag is set to “On” after the
 firewall receives a valid control authorization certificate
 from the mobile host. Id. (citing ’302 patent, col. 17 ll. 1–
 32).
Case: 21-1387     Document: 31     Page: 6     Filed: 01/25/2022




 6                         APPLE INC.   v. MPH TECHNOLOGIES OY



     The Board credited MPH’s expert’s opinion, which
 stated that a person of skill in the art would understand
 the establishing limitation “to mean that the first secure
 connection is established as an active connection for imme-
 diate use, as opposed to an inactive connection reserved for
 later use.” Id. at *6. MPH’s expert stated that “the term
 not only requires creating or forming a new secure connec-
 tion, but also creating or forming a new secure connection
 as being an active connection.” Id. The Board found MPH’s
 expert’s opinion “consistent with the plain and ordinary
 meaning of the limitation’s claim language and the ’302 pa-
 tent’s [s]pecification.” Id. at *7. In contrast, the Board
 gave Apple’s expert’s opinion little weight, finding that tes-
 timony “contrary to the plain claim language and the
 [s]pecification’s teachings,” “contrary to Ahonen’s teach-
 ings,” and “without sufficient factual corroboration.” Id.
 at *8, *9.
     The Board concluded that Apple failed to show by a pre-
 ponderance of the evidence that claims 1–16 of the ’302 pa-
 tent are unpatentable. Id. at *9. Apple appealed. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view the Board’s factual findings underlying those deter-
 minations for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
 stantial evidence if a reasonable mind might accept the ev-
 idence as adequate to support the finding. Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938).
     Apple raises two challenges on appeal. First, Apple
 contends that the Board erred in construing the establish-
 ing limitation. Second, Apple argues that the Board’s de-
 termination that Ahonen fails to disclose the establishing
 limitation is unsupported by substantial evidence.
Case: 21-1387      Document: 31    Page: 7   Filed: 01/25/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                       7



                               I
     We first consider Apple’s claim construction challenge.
 Claim construction is a matter of law that we review de
 novo. See Poly-America, L.P. v. API Indus., Inc., 839 F.3d
 1131, 1135–36 (Fed. Cir. 2016).
     Apple argues that the Board erred in construing the es-
 tablishing limitation. Apple contends that the Board im-
 properly narrowed the establishing limitation by including
 a timing restriction and by excluding embodiments where
 a new connection is created by modifying an existing con-
 nection. Apple argues that the claims do not restrict when
 or how a secure connection becomes active. Apple contends
 that activating a secure connection can take place sepa-
 rately in time from when a connection is first formed and
 that an existing connection can be modified to establish a
 connection as active.
     MPH responds that Apple failed to raise its claim con-
 struction arguments before the Board. MPH contends that
 Apple informed the Board that the only dispute before it
 was the application of the agreed-upon construction to the
 prior art. MPH thus argues that Apple’s failure to raise its
 claim construction arguments before the Board compels a
 finding of forfeiture. See In re Google Tech. Holdings LLC,
 980 F.3d 858, 862–63 (Fed. Cir. 2020) (interpreting the
 U.S.P.T.O.’s waiver argument as a forfeiture argument).
 Additionally, MPH argues that the Board did not impose
 unnecessary restrictions into the establishing limitation.
 MPH contends that the Board properly adopted the parties’
 agreed-upon construction of the establishing limitation,
 analyzed and applied the plain and ordinary meaning of
 the limitation, and found that Ahonen’s remote activation
 of a preexisting and inactive security association does not
 meet the establishing limitation of claim 1.
     We agree with MPH that, contrary to Apple’s position
 on appeal, Apple only disputed the application of the
 agreed construction to the prior art. In its reply brief to
Case: 21-1387    Document: 31      Page: 8    Filed: 01/25/2022




 8                        APPLE INC.   v. MPH TECHNOLOGIES OY



 MPH’s response, Apple stated that construction of the es-
 tablishing limitation was not at issue–only the factual ap-
 plication of the construction to Ahonen’s teachings. In
 response to questioning at the hearing concerning whether
 claim construction was in dispute, Apple maintained that
 the parties agreed on the construction of the establishing
 limitation and argued only about the application of the con-
 struction to Ahonen. Furthermore, Apple does not argue
 that the Board engaged in sua sponte construction or that
 there are exceptional circumstances that justify departing
 from the forfeiture principle.
     It is clear from the record that Apple chose not to char-
 acterize its dispute concerning the establishing limitation
 as a claim construction issue before the Board. Apple at-
 tempts here, in contrast, to recharacterize that same dis-
 pute as a construction issue deserving of de novo review.
 MPH’s expert’s declaration put Apple on notice that MPH
 was taking the position that a person of skill would under-
 stand the establishing limitation “to mean that the first se-
 cure connection is established as an active connection for
 immediate use, as opposed to an inactive connection re-
 served for later use.” See Decision, 2020 WL 5900607,
 at *6–7; J.A. 2028. With the knowledge of MPH’s position,
 Apple continued to maintain that there was no further dis-
 pute concerning construction of the establishing limitation.
 After the Board agreed with MPH and MPH’s expert, how-
 ever, Apple changed its strategy and characterized the is-
 sue as a claim construction dispute. We do not encourage
 “suggesting or permitting, for strategic reasons, that [the
 Board] pursue a certain course, and later—if the outcome
 is unfavorable—claiming that the course followed was re-
 versible error.” Google, 980 F.3d at 864 (internal quotation
 marks omitted).
     We conclude that Apple forfeited its arguments as to
 the construction of the establishing limitation because Ap-
 ple failed to raise these legal arguments before the Board.
 In the absence of exceptional circumstances, we decline to
Case: 21-1387      Document: 31     Page: 9    Filed: 01/25/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                          9



 address the merits of Apple’s proposed constructions. See
 id. at 862–63.
                               II
      We next consider Apple’s assertion that the Board’s de-
 termination was unsupported by substantial evidence. Ap-
 ple first argues that, under its proposed construction of the
 establishing limitation, the Board’s finding that Ahonen
 fails to disclose the establishing limitation is unsupported
 by substantial evidence. But since we do not consider Ap-
 ple’s new claim construction arguments on appeal, we need
 not consider the merits of arguments that depend on the
 adoption of those constructions.
     Apple also contends that the Board erred by using a
 truncated obviousness analysis. Apple argues that the
 Board merely identified a timing difference between Aho-
 nen and the claims and ended its analysis without consid-
 ering whether that difference was a predictable variation.
 Apple argues that the claims were a trivial variation of the
 prior art, the result of a routine design choice, and a choice
 between two well-known options. Apple states that “a pa-
 tent can be obvious in light of a single prior art reference if
 it would have been obvious to modify that reference to ar-
 rive at the patented invention.” Appellant’s Br. at 38 (cit-
 ing Monsanto Tech. LLC v. E.I. DuPont de Nemours & Co.,
 878 F.3d 1336, 1346 (Fed. Cir. 2018)). MPH counters that
 Apple failed to raise these obviousness theories before the
 Board.
     We agree with MPH. First, Apple’s underdeveloped ar-
 gument that the Board erred by conducting a truncated
 analysis is not persuasive. Apple fails to identify any par-
 ticular error made by the Board in considering the differ-
 ences between the claims and the prior art. The Board
 determined that the claim language “tethers the timing of
 registering the connection as an active connection to when
 the secure connection is formed,” Decision, 2020 WL
 5900607, at *7, and that “Ahonen fails to teach that the
Case: 21-1387    Document: 31     Page: 10     Filed: 01/25/2022




 10                       APPLE INC.   v. MPH TECHNOLOGIES OY



 first secure connection is registered as being an active con-
 nection when the first secure connection is formed,” id. at
 *8. Although Apple argues that the Board did not suffi-
 ciently consider differences between the claims and the
 prior art, Apple’s generalized accusations are not enough
 to identify reversible error. Apple’s disagreement with the
 Board’s interpretation of Ahonen does not amount to a
 demonstration that the Board failed to conduct a proper
 obviousness analysis.
     Second, Apple argues for the first time that it would
 have been trivial to modify Ahonen to incorporate the
 claimed activation timing. Before the Board, Apple argued
 that Ahonen “explicitly teaches” the establishing limita-
 tion. See id. In its petition, Apple stated that “[t]he ’302
 patent presents a trivial solution to [a] problem that was
 already well-known,” but argued that “Ahonen . . . explic-
 itly disclosed this approach.” J.A. 42–43 (emphasis
 added). Apple did not present a single reference obvious-
 ness ground to the Board; thus, Apple’s arguments are un-
 timely. Again, we decline to consider obviousness theories
 that are raised for the first time on appeal.
                        CONCLUSION
     We have considered Apple’s remaining arguments, but
 we find them unpersuasive. Accordingly, we affirm the
 Board’s final written decision upholding the patentability
 of the claims of the challenged patent.
                        AFFIRMED